I
                                                                                        d   ~+                          p            p
                                                                                                                                   ~p~~~D~      ~~                          ❑                  A           0                                          0
                                                                                            N                           co                      m
                                                                                                                                         co v 00 00 000- 00                ,b          O
                                                                                                                                  OCR ccco c O                                                                                                        N
                                                                                                                                   (o (D ~~~7 N CD                          p~j   o•   n "Cj
                                                                                        M                                                 n C . . .          Ca l
                                                                                            A                                                                               0•            O O
                                                                                                 G
                                                                                                                        O         O W)         l0) CO1 CO!          CD .    O     CD   CD
                                                                                                                            o            ~ ~ -' N -~                                                       p
                                                                                                                                                                    W       C     ~+   p, o
                                                                                                                        C
                                                                                        V                               m                 (n N CA                           O
                                                                                                                        N CD W 70                      N     a:                                                 .
                                                                                                                        O    O O                                           .fit
                                                                                                                                 a
                                                                                                                                 p~~~W~•                                          ❑    O              A    CD
                                                                                                                                                                    a       0                        O     a
                                                                                                                                 =' C11         01      D     7     cOi~    N     v,   CD
                                                                                            c    CD
                                                                                                                                                              CL
                                                                                                n0                                        CL                                           CD
                                                                                                 CD                                                                                                        o
                                                                                                                                               ~.0                  CD     O           O
                                                                                            n a                                                       p O'    N     p             N
                                                                                                             l:                                                                                            A
                                                                                                 d                                       D     D              D
                                                                                                                                                              ui    o        as        w a. d
                                                                                                                                               ~='CD          v     o      ❑ ~'s         n o
                                                                                                 A                                                                                                         p
                                                                                                                                                                                                     CD
                                                                                                                                         m     <a       O                              ao                  CD
                                                                                                                                                             CD                   '+           D
                                                                                                  00
                                                                                                                                               Q       v     (n            a.                  m
                                                                                                                                         CL                  3                         CD      CD
                                                                                                                                         v     N       CD
                                                                                                                                                       CL                         ❑                                                          d
                                                                                                                                                                                       o            a4                                       r
                                                                                                 nN                                                                                    0             co
                                                                                                                                                                           CD
                                                                                                                                               ]'       C
                                                                                                                                                        CD                        O                  O
                                                                                                                                         <
                                                                                                                                         CD                                                                         .~ 1--, -...       1-1
                                                                                                                                                        R
                                                                                                       k7                                      N
                                                                                                                                                             CL                   p'   0             ci                                           C
                                                                                                 P~                                      O              O~
                                                                                                                                         3     ;1            Ca                   C                                 ;aQ~'~C7
                                                                                                 a.                                      c              n    n                                                      (D CD C!x ~1? ~}
                                                                                                                                         ~,
                                                                                                                                               Nti.     CD   CD            I'd
                                                                                                                                                                           CD
                                                                                                                                                                                       ks
                                                                                                                                                                                       CD             a
                                                                                                  CD                                                                              ❑                   rn                   tom' cp rn        w'
                                                                                                  CD
                                                                                                 `CD                         d           ~,                                o                                        CD 0 .
                                                                                                                        1                      CD                                                    WR             CL_           C
                                                                                                                                               W             O                         a
                                                                                                            1N           ~\              co                  O                                                           M CD
                                                                                                                                               C'                                          .
                                                                                                                                                                                  CD                                a)
                                                                                                                                         .a.                                                                        CD
                                                                                                                  y                      Q     O                           ❑           C             W•                  z   co
                                                                                                 CD                                                                        0                         CD
                                                                                                 c+
                                                                                                                                         W                                             o            v.              V
                                                                           a        ~            a                                       Q                   Ca
                                                                                                                  O                            C                           0           ~            asCD            IV       C') (D W
                                                                                                                                                             co                   0                                 .a       (
                                                                           ~        y                             c,~   0
                                                                                                                                                                                                                                C/) Cal
                                                                                                                                 0       O     Cl-           Q             O.                                                te r_
                                                                                                                  y`             S                                         COD                      O
                                                                                                                                                                                                                                  <
                                                                                                                        go z
                                                                                                                        L                C     w             C
                                                                               ~1                                                        Q     v             42            L) ❑
                                                                                                                                 rD      v,    m




    Case 3:21-mj-02956 Document 1 Filed 08/17/21 Page 1 of 1 PageID #: 1
                                                                               ®                 04
                                                                                                                                               OL                                                                    C~           m
                                                                                                                        o                      ~<                                                                   1-1           ~3
                                                                                                                        N
                                                                                                                                 0) Al                       Q
                                                                                                                                                             y             O                                        m
                                                                                                                        V    CD                              ~'                   V                                 G
                                                                                                                          N                                  CD                                     R.
                                                                                                                        O 1 Q                                 N            CD
                                                                                                                        O   `<                               Q             O                        `C                            G)
                                                                                                 U
